DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on February 21, 2021 for the application filed February 8, 2018 which is a 371 of an application filed August 3, 2016 which claims priority to a provision application filed August 24, 2015. Claims 1, 12 and 14 have been amended, claims 3-7, 10, 19 and 22. Claims 1-2, 8-9, 11-18 and 20-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jester et al. (U.S. Pub. No. 2015/0149206).
Regarding claim 1, Jester discloses a device operating in conjunction with a Picture Archiving and Communication System (PACS) for storing a plurality of radiological images (Paragraphs [0028]-[0030] discloses a device operating with a PACs system which stores medical images.), the device comprising: 
a radiology workstation including at least one display device (Paragraphs [0028] and [0033] discuss a workstation having a user interface.); and 
an electronic processor  programmed to (Paragraphs [0036] and [0047] discuss an exam distributor processor configured to perform operations which may be implemented on the workstation or other device depicted in fig. 1.): 
organize a queue of radiology examination reading tasks in accord with information about the radiology examination reading tasks other than or in addition to their order in the queue to generate an ordered work list of the radiology examination reading tasks (Paragraphs [0025]-[0027] and [0036] discuss that the exam distributor organizes a radiologist’s work queue by assigning an imaging exam to be examined to a radiologist based on exam attributes and other information.) the organizing including assigning reading tasks to a time block of a reading schedule based on the reading tasks having a time block-defining feature, wherein the time block-defining feature is an imaging modality, a radiology examination type, an imaged anatomy, or a combination thereof (Paragraph [0074] discusses that exams are assigned according to radiologist profiles affiliated with defined times or days. The profiles may define the preferred exam attributes for the radiologist. Exam attributes may be modalities and body locations as discussed in paragraph [0022].); 
Paragraph [0033] discusses that the workstation allows a radiologist to view the assigned workload.); 
receive a selection of a radiology examination reading task from the ordered work list via the at least one user input device, wherein the selection is required to be from a current time block of the ordered work list (Paragraph [0033], [0044], [0058], [0065], [0111] and [0114] discuss that the workstation has an input device and that the assigned exam for review may be selected to display the exam via an input indicating that the radiologist is ready to review an exam. Paragraphs discuss restricting the radiologist to reviewing the assigned exams, using rules to prioritizing exams and serving specific exams to examiners.), the current time block of the ordered work list is the topmost reading task of the ordered work list, and the selection is required to be the topmost reading task of the ordered work list (Paragraphs [0044], [0058] [0088], [0111] and [0114] discuss that assigned exams are auto-served to examiners for review in order, such that the first assigned exam must be reviewed before being able to review the second assigned exam. After reviewing the exam, the radiologist provides input to select the next assigned exam, construed as the first or topmost reading task of the assigned exams. For example, when in auto-serve mode, the top-most reading task from the assigned exams would be selected for review based on the input.); and
retrieve from the PACS one or more radiology images of the selected radiology examination reading task of the ordered work list and display the retrieved radiology images on the at least one display device of the radiology workstation (Paragraphs [0030]-[0033] and [0065] discusses that the assigned exam for review may be selected to display the exam and associated images stored in the PACs.).

Regarding claim 9, Jester further discloses wherein the radiology workstation is programmed to organize the queue to generate the ordered work list including an ordered sequence of reading tasks following a pre-defined ordered sequence pattern (Paragraphs [0025]-[0027] and [0036] discuss that the exam distributor organizes a radiologist’s work queue be assigning an imaging exam to be examined to a radiologist based on pre-defined rules, construed as a predefined ordered sequence pattern.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (U.S. Pub. No. 2015/0149206) in view of Roehrig et al. U.S. Pub. No. 2007/0041623).
Regarding claim 2, Jester further discloses wherein the radiology workstation is programmed to organize the queue to generate the ordered work list according to (Paragraph [0036] discusses that the exam distributer assigns exams based on rules.) rules including:
a rule grouping together radiology reading tasks in the order list by imaging modality (Paragraph [0040] discusses that the rules may assign exams based on imaging modality.);
a rule grouping together radiology reading tasks in the order list by imaging anatomy (Paragraph [0040] discusses that the rules may assign exams based on the body part under review.).
Jester does not appear to explicitly disclose a rule grouping together radiology reading tasks in the ordered list by examination subject. 
Roehrig teaches that it was old and well known in the art of radiology worklist management at the time of the filing to provide a rule grouping together radiology reading tasks in the ordered list by examination subject (Roehrig, paragraph [0024] discuss the option to sort a radiologist worklist by patient name.) to increase radiologist Roehrig, paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to modify the rules of Jester to include a rule grouping together radiology reading tasks in the ordered list by examination subject, as taught by Roehrig, in order to increase radiologist efficiency, stamina, and even attitude toward that day's workload.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (U.S. Pub. No. 2015/0149206) in view of Backhaus et al. U.S. Pub. No. 2011/0066449).
Regarding claim 8, Jester further discloses wherein the radiology workstation is programmed to construct the reading schedule based on time intervals (Paragraph [0074] discusses that exams are assigned according to radiologist profiles affiliated with defined times or days such that different types of exams are assigned at different time intervals.).
Jester does not appear to explicitly disclose analyze historical reading times as a function of time-of-day to identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature; or the time intervals of high radiologist reading efficiency for reading tasks having time block-defining features
Backhause teaches that it was old and well known in the art of medical image evaluation at the time of the filing to analyze historical reading times as a function of time-of-day to identify time intervals of high radiology reading efficiency for reading Backhause, paragraph [0108] discusses radiologist efficiencies and reading capacities which may be derived from historical data, in the form of how many reads per hour or per time period were completed, or a comparison of productivity during nighttime versus daytime shifts) to improve the forecasting and prediction of usage for radiological image reads (Backhause, paragraph [0108].).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to modify Jester to analyze historical reading times as a function of time-of-day to identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature and identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature for reading schedule construction, as taught by Backhause, in order to improve the forecasting and prediction of usage for radiological image reads.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (U.S. Pub. No. 2015/0149206) in view of (Gropper et al. U.S. Pub. No. 2003/0126148).
Regarding claim 12, Jester further discloses wherein the radiology workstation further includes: at least one user input device (Paragraph [0033]).
Jester does not appear to explicitly disclose, but Roehrig teaches that it was old and well known in the art of radiology worklist management at the time of the filing wherein the electronic processor is further programmed to: 
Roehrig, paragraphs [0024]-[0025] discuss receiving a user selection of a column header to change the worklist order.); 
re-order the ordered work list in accord with the received instruction to generate an updated ordered work list (Roehrig, paragraphs [0024]-[0025] discuss that the user selection changes the order of the worklist.); and 
on the at least one display device, replace the ordered work list with the updated ordered work list (Roehrig, paragraphs [0024]-[0025] discuss that the user selection changes the display showing the worklist in the order selected by the user.) to provide for enhanced radiologist insight into, and control over, patient worklists at a radiology review workstation (Roehrig, paragraphs [0004].).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to system of Jester to incorporate the limitations above, as taught by Roehrig, in order to provide for enhanced radiologist insight into, and control over, patient worklists at a radiology review workstation.
Jester further discusses to receive, via the at least one user input device, instruction to indicate that the exam has been reviewed on the ordered worklist (Paragraphs [0088]-[0089] and [0108] discuss dynamically updating exam status indicators to reflect that the exam has been reviewed/completed when a radiologist indicates that an exam has been reviewed/completed.). 
Jester does not appear to explicitly disclose, but Gropper teaches that it was old and well known in the art of medical worklist management at the time of the filing wherein the electronic processor is further programmed to: to receive, via the at least Gropper, paragraph [0101] and [0123]-[0124] discusses a user selecting a verify interface element to verify an image worklist entry to cause the entry to be removed from the worklist display based on a checkout criteria status for the exam (i.e. verified status). Removing a worklist entry would re-order the worklist and replace the worklist with the re-ordered worklist.) to prevent a worklist from becoming outdated (Gropper, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical worklist management at the time of the filing to system of Jester to incorporate the limitations above, as taught by Gropper, in order to prevent a worklist from becoming outdated.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (U.S. Pub. No. 2015/0149206) in view of Gropper et al. (U.S. Pub. No. 2003/0126148) and Sano et al. (U.S. Pub. No. 2004/0254465).
Regarding claim 13, Jester does not appear to explicitly disclose, but Sano teaches that it was old and well known in the art of workflow protocol at the time of the invention/filing wherein the at least one user input device includes a pointing device or Sano, paragraphs [0021] and [0092] discuss dragging and dropping workflow activities to rearrange the workflow.) to utilize intuitive operations (Sano, paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to system of Jester to incorporate the limitations above, as taught by Sano, in order to utilize intuitive operations.

Claims 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (U.S. Pub. No. 2015/0149206) in view of Roehrig et al. U.S. Pub. No. 2007/0041623) and Gropper et al. (U.S. Pub. No. 2003/0126148).
Regarding claim 14, Jester discloses a device operating in conjunction with a Picture Archiving and Communication System (PACS) (Paragraphs [0028]-[0030] discloses a device operating with a PACs system.), the device comprising: 
at least one user input device (Paragraph [0085]); and
a radiology workstation including at least one display device and at least one user input device (Paragraphs [0028] and [0033] discuss a workstation having a user interface and an input device.); and 
an electronic processor programmed to (Paragraphs [0036] and [0047] discuss an exam distributor processor configured to perform operations which may be implemented on the workstation or other device depicted in fig. 1.):  
Paragraphs [0022]-[0027], [0036], [0040] and [0050] discuss that the exam distributor organizes a radiologist’s work queue by assigning an imaging exam to be examined to a radiologist based on exam attributes and other information which may include examination type, modality, anatomy and exam priority level related top patient criticality level and tasks are associated with a patient name as shown in fig. 3.); 
display the ordered work list on the at least one display device of the radiology workstation (Paragraph [0033] discusses that the workstation allows a radiologist to view the assigned workload.); 
receive a selection of a radiology examination reading task from the ordered work list via the at least one user input device of the radiology workstation (Paragraphs [0030]-[0033] and [0065] discusses that the assigned exam for review may be selected to display the exam and associated images stored in the PACs.); and 
retrieve from the PACS one or more radiology images of the selected radiology examination reading task and display the retrieved radiology images on the at least one display device of the radiology workstation (Paragraphs [0030]-[0033] and [0065] discusses that the assigned exam for review may be selected to display the exam and associated images stored in the PACs.).
Jester does not appear to explicitly disclose, but Roehrig teaches that it was old and well known in the art of radiology worklist management at the time of the filing to retrieve a queue of radiology examination reading tasks in which the reading tasks are Roehrig, paragraph [0024] discuss that the worklists are arranged by cad markers and acquisition time such that older cases have priority over newer cases for a common number of CAD markers.).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to system of Jester to incorporate the limitations above, as taught by Roehrig, in order to ensure that older cases have priority over newer cases.
Jester further discusses to receive, via the at least one user input device, instruction to indicate that the exam has been reviewed on the ordered worklist (Paragraphs [0088]-[0089] and [0108] discuss dynamically updating exam status indicators to reflect that the exam has been reviewed/completed when a radiologist indicates that an exam has been reviewed/completed.). 
Jester does not appear to explicitly disclose, but Gropper teaches that it was old and well known in the art of medical worklist management at the time of the filing wherein the electronic processor is further programmed to: to receive, via the at least one user input device, instruction to re-order radiology examination reading tasks of the ordered work list upon completion of the selected radiology examination reading task from to remove the completed radiology examination task from the ordered worklist; re-order the ordered work list in accord with the received instruction to generate an updated ordered work list to remove the completed selected radiology examination reading task from the ordered worklist; and on the at least one display device, replace the ordered work list with the updated ordered work list (Gropper, paragraph [0101] and [0123]-[0124] discusses a user selecting a verify interface element to verify an image worklist entry to cause the entry to be removed from the worklist display based on a checkout criteria status for the exam (i.e. verified status). Removing a worklist entry would re-order the worklist and replace the worklist with the re-ordered worklist.) to prevent a worklist from becoming outdated (Gropper, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical worklist management at the time of the filing to system of Jester to incorporate the limitations above, as taught by Gropper, in order to prevent a worklist from becoming outdated.

Regarding claim 15, Jester further discloses wherein the electronic processor is programmed to organize the queue of radiology examination reading tasks by grouping together in the ordered work list reading tasks having a common reading task feature (Paragraph [0036] discusses that the exam distributer assigns exams based on rules which may define assigning tasks having a common feature, such as modality.).

Regarding claim 16, Jester does not appear to explicitly disclose, but Roehrig teaches that it was old and well known in the art of radiology worklist management at the time of the filing wherein the electronic processor is programmed to organize the queue of radiology examination reading tasks by grouping together in the ordered work list reading tasks having the same examination subject (Roehrig, paragraphs [0024]-[0025] discuss that the worklist may be arranged by patient name.) to provide for enhanced radiologist insight into, and control over, patient worklists at a radiology review workstation (Roehrig, paragraphs [0004].).


Regarding claim 17, Jester further discloses wherein the electronic processor is programmed to organize the queue of radiology examination reading tasks by grouping together in the ordered work list reading tasks of the same imaging modality and the same imaged anatomy (Paragraphs [0036] and [0040] discusses that the rules may assign exams based on the body part under review.).

Regarding claim 18, Jester further discloses wherein the electronic processor is programmed to organize the queue of radiology examination reading tasks by operations including: 
constructing a reading schedule  comprising time blocks defined by reading task features; assigning reading tasks of the queue to time blocks in accord with the time block-defining reading task features to generate the ordered work list (Paragraph [0074] discusses that exams are assigned according to radiologist profiles affiliated with defined times or days. The profiles may define the preferred exam attributes for the radiologist, such as modalities and body locations.).
Jester does not appear to explicitly disclose, but Roehrig teaches that it was old and well known in the art of radiology worklist management at the time of the filing that within each time block, ordering the assigned reading tasks by time of entry into the Roehrig, paragraphs [0024]-[0025] discuss that the worklist may be ordered according to acquisition time.) to provide for enhanced radiologist insight into, and control over, patient worklists at a radiology review workstation (Roehrig, paragraphs [0004].).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to system of Jester to incorporate the limitations above, as taught by Roehrig, in order to provide for enhanced radiologist insight into, and control over, patient worklists at a radiology review workstation.

Regarding claim 21, Jester further discloses wherein the electronic processor is programmed to organize the queue to generate the ordered work list including an ordered sequence of reading tasks following an ordered sequence pattern defined by reading task features (Paragraphs [0025]-[0027] and [0036] discuss that the exam distributor organizes a radiologist’s work queue be assigning an imaging exam to be examined to a radiologist based on pre-defined rules, construed as a predefined ordered sequence pattern.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (U.S. Pub. No. 2015/0149206) in view of Roehrig et al. U.S. Pub. No. 2007/0041623), Gropper et al. (U.S. Pub. No. 2003/0126148) and Backhaus et al. U.S. Pub. No. 20110066449).
Regarding claim 20, Jester further discloses wherein the electronic processor is programmed to construct the reading schedule based on time intervals (Paragraph [0074] discusses that exams are assigned according to radiologist profiles affiliated with defined times or days such that different types of exams are assigned at different time intervals.).
Jester does not appear to explicitly disclose to analyze historical reading times as a function of time-of-day to identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature; or the time intervals of high radiologist reading efficiency for reading tasks having time block-defining features
Backhause teaches that it was old and well known in the art of medical image evaluation at the time of the filing to analyze historical reading times as a function of time-of-day to identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature and identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature (Backhause, paragraph [0108] discusses radiologist efficiencies and reading capacities which may be derived from historical data, in the form of how many reads per hour or per time period were completed, or a comparison of productivity during nighttime versus daytime shifts) to improve the forecasting and prediction of usage for radiological image reads (Backhause, paragraph [0108].).
Therefore, it would have been obvious to one of ordinary skill in the art of radiology worklist management at the time of the filing to modify Jester to analyze historical reading times as a function of time-of-day to identify time intervals of high radiology reading efficiency for reading tasks having time block-defining feature and identify time intervals of high radiology reading efficiency for reading tasks having time .

Response to Arguments
Applicant's arguments filed February 24, 2021 regarding claims 1-2, 8-9, 12-18 and 20-21 being rejected under 35 U.S.C. §102/103 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Jester does not disclose that the selected reading task is the topmost reading task. However, as detailed above, the assigned exams are an ordered list of exams and that when selecting a new exam for review, another exam is provided for review. Paragraph [0088] states “the first radiologist provides a user input 702 via the exam reading tool 706 indicating that first radiologist is ready to review another exam. In response to such a user input, a second exam that has been assigned to the first radiologist is directly delivered to the exam reading tool 706 for review.”. When p[providing a second exam for review from an ordered list, the topmost exam (see fig. 4) would be the second exam such that exams are provided in the required order. The system would not provide exams in random order.

Applicant arguments with respect to claims 12 and 14 are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkins et al. (U.S. Pub. No. 2009/0138318) discusses that pervasive adaptive workflow and resource prioritization allows a patient that has been marked as a high priority patient, such as the chief radiologist's daughter, to move to the top of the priority list. Once that patient has been marked as a high priority patient, that's patient's exam and related orders moves to the top of the queue from a system perspective for exam loading, processing, scheduling, labs, etc. Actions of the whole system can be reprioritized based on a change in patient priority, for example.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.